Citation Nr: 0926405	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  04-40 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The Veteran served on active duty from July 1965 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, wherein the RO granted service connection 
for posttraumatic stress disorder (PTSD) and assigned an 
initial disability rating of 30 percent, effective April 23, 
2004.  By a July 2004 rating action, the RO granted an 
earlier effective date of July 11, 2002 for the award of 
service connection for PTSD.  The Veteran perfected a timely 
appeal with respect to the May 2004 rating action.

In June 2006, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  

As the Veteran is appealing the assignment of an initial 30 
disability rating for his service-connected PTSD, the issue 
has been framed as listed on the title page.  See Fenderson 
v. West, 12 Vet. App. 119, 125-126 (1999).

In November 2006, the Board remanded the claim to the RO, via 
the Appeals Management Center (AMC), in Washington, DC, for 
additional development.  

In February 2008, the Veteran submitted additional evidence 
to the Board.  Although he did not submit a waiver of RO 
review, the Board observes that the evidence is duplicative 
of evidence of record previously discussed in the November 
2007 supplemental statement of the case (SSOC).  In December 
2008 and June 2009, the Veteran again submitted additional 
evidence to the Board, along with waivers of RO review.  The 
Board accepts this additional evidence for inclusion in the 
record on appeal.  See 38 C.F.R. § 20.1304 (2008).  

Lastly, in a June 2009 statement, the Veteran's 
representative raised the issue of entitlement to a total 
disability rating based on individual unemployability.  The 
issue is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the Veteran if further action is 
required.


REMAND

A review of the record reveals that VA examination reports 
from January 2002 to August 2007 reflect global assessment of 
functioning (GAF) scores from 45 to 57.  In addition, during 
his most recent VA examination in August 2007, the Veteran 
reported not being under any treatment for his PTSD.  
However, in December 2008, he submitted VA treatment notes 
from the Las Vegas VA Medical Center (VAMC) dated in June and 
September 2008.  The September 2008 treatment note reflects 
that his symptoms have worsened significantly to the point 
where he has contemplated suicide via overdose and the 
physician assigned a GAF score of 35.  

Further, in a June 2009 statement, the Veteran's 
representative noted that the last examination was conducted 
nearly two years ago and cited the Veteran's worsening 
symptoms in the September 2008 VA treatment note.  The 
representative then requested that the Veteran be scheduled 
for a new VA examination.  

The VA Office of General Counsel has held that, while a lapse 
of time in and of itself does not necessarily require a re-
examination in rating cases, a further examination is needed 
in instances where the Veteran has reported a worsening in 
the disability since his last examination.  See VAOPGCPREC 
11-95 (Apr. 7, 1995).  The record also reflects that the 
Veteran has resumed treatment at the Las Vegas VAMC.  
Therefore, additional development is warranted to obtain a 
new VA examination and to obtain the Veteran's most current 
VA medical records, pursuant to 38 C.F.R. §3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of 
treatment for the Veteran's PTSD from the 
Las Vegas VAMC.

2.  Schedule the Veteran for a VA mental 
health examination to determine the 
current severity of his service-connected 
PTSD.  His claims file should be available 
to the examiner and reviewed in 
conjunction with the examination.  

The report should set forth all objective 
findings regarding PTSD, particularly the 
current severity of symptoms.  A complete 
rationale should be given for all opinions 
and conclusions expressed in a typewritten 
report.

3.  Thereafter, the RO should readjudicate 
the claim.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided an SSOC 
and afforded the appropriate period to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

